Citation Nr: 0930171	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-27 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence 
of tinnitus in service or at service separation.

2.  Bilateral tinnitus is currently diagnosed.

3.  The evidence of record does not relate the Veteran's 
tinnitus to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection 
for tinnitus, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. 


§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
October 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in that October 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence reflecting, that he is in receipt of monthly 
benefits from the Social Security Administration (SSA).  
Thus, the RO's failure to request or obtain these records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  A VA audiologic 
examination was conducted in January 2008.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. 


App. 122 (2000) (the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records, to include his 
November 1954 service separation examination, show no 
evidence of tinnitus.  Subsequent to service, the first 
documented evidence of tinnitus is noted an August 2002 
private ear, nose, and throat specialist evaluation.  At that 
time, the Veteran reported constant and bilateral ringing in 
his ears.  The private audiologist, N.D.B., recorded the 
Veteran's reported history of exposure to acoustic trauma in 
service, and diagnosed bilateral tinnitus.  At the January 
2008 VA examination, the Veteran reported that during his 
military service, he had noise exposure during one incident 
where he tested 50-quad guns; subsequently, he stated, he 
experienced ringing in his ears that lasted 2 weeks.  In 
addition to reiterating his previously noted inservice 
acoustic trauma, the Veteran reported his postservice 
employment history as 1 year of woodworking; 25 years of 
drafting, and 5 years of private security work, without use 
of a firearm.  

Although the Veteran reported ringing in his ears to the 
private audiologist, N.D.B., in 2002, no nexus opinion was 
offered at that time.  Thus, the only opinion of record with 
respect to the relationship between the veteran's tinnitus 
and his military service is that of the January 2008 VA 
examiner, which concluded that the Veteran's tinnitus was not 
related to inservice noise exposure.  In addition to noting 
that there was no evidence of tinnitus in service or at 
service separation, the 


examiner cited the lack of documented subjective reports of 
tinnitus in the 47 years subsequent to service, even though 
the Veteran had "ample opportunities" to report same.  
Thus, continuity of symptomatology is not shown.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991).  This is confirmed 
by the evidence of record, which includes two 1984 VA 
examination reports as well as private treatment records 
dated from 1962 to 1983 and VA outpatient treatment records 
dated from October 1984 to January 1984 and July 1995 to July 
1996, all of which show no evidence that the Veteran reported 
experiencing tinnitus.  Absent an objective medical opinion 
relating the Veteran's tinnitus to his military service, 
service connection for tinnitus is not warranted.  

In his February 2007 notice of disagreement, the Veteran 
indicated that in addition to working as a clerk as noted on 
his Department of Defense Form DD-214, Armed Forces of the 
United States Report of Transfer of Discharge, he also worked 
as a member of the Air Police, and submitted a copy of his 
service personnel record reflecting same.  That the Veteran 
served in the Air Police is not in dispute; however, service 
as an Air Policeman does not change the specifics of the one-
time reported acoustic trauma that the Veteran reported to 
the January 2008 VA examiner, which in turn was the basis of 
the examiner's opinion.  Moreover, the Veteran noted in his 
November 2006 statement that his complaints of tinnitus were 
ignored by military medical personnel, and in his February 
2007 notice of disagreement that he did report experiencing 
tinnitus.  However, as noted by the January 2008 VA examiner, 
the Veteran reported that he experienced one instance of 
acoustic trauma in service after which he had two weeks' 
duration of ringing in his ears.  The Veteran has not 
contested the absence of notation of tinnitus on his November 
1954 service separation examination, which specifically 
indicates that he denied experiencing other medical problems 
than those delineated on the report, or indicated the 
occasion(s) when he did report tinnitus subsequent to 
service. 

Because the evidence of record does not relate the Veteran's 
tinnitus to his military service, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim 


must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


